IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT




                          No. 00-40211
                        Summary Calendar



GUY EDWIN SPARKMAN,

                                        Plaintiff-Appellant,

versus

AMERICAN BAR ASSOCIATION ET AL.,

                                        Defendants,


AMERICAN BAR ASSOCIATION; TEXAS BAR ASSOCIATION; SMITH
COUNTY BAR ASSOCIATION; WILLIAM JEFFERSON CLINTON, President
of the United States of America; JANET RENO, U.S. Attorney
General; GEORGE BUSH, JR., Governor, State of Texas; JOHN
CORNYN, Texas Attorney General; CAROLYN KING, Judge, Fifth
Circuit Court of Appeals; HENRY A. POLITZ, Judge, Fifth
Circuit Court of Appeals; EDITH JONES, Judge, Fifth
Circuit Court of Appeals; JERRY SMITH, Judge, Fifth Circuit
Court of Appeals; ROBERT M. PARKER, Judge, Fifth Circuit Court
of Appeals; WILLIAM M. STEGER, U.S. District Judge,
Eastern District of TX; JUDITH GUTHRIE, U.S. Magistrate
Judge, Eastern District of TX; THOMAS PHILLIPS, SR., Judge,
Supreme Court of TX; MIKE MCCORMICK, Judge, TX Criminal
Court of Appeals; PAT MCDOWELL, Judge, 1st Administrative
Judicial District of TX; ROBY HADEN, Associate Justice;
CHARLES HOLCOMB, Ex-Associate Justice; JOHN BERRY; UNKNOWN
PARTY, DR., Other unknown parties in the various courts mentioned
herein; TOM B. RAMEY, JR., Chief Justice of the 12th
Court of Appeals of TX; WILLIAM J. CORNELIUS, Justice, 6th
Appellate District; BEN Z. GRANT, Justice, 6th Appellate
District; DONALD ROSS, Justice, 6th Appellate District; TIBBY
HOPKINS, Clerk of Court of Appeals of TX, 6th Appellate District,


                                       Defendants-Appellees,

                      --------------------
          Appeal from the United States District Court
               for1 the Eastern District of Texas
                      USDC No. 2:99-CV-182
                      --------------------
                        November 21, 2001
                           No. 00-40211
                                -2-


Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Guy Edwin Sparkman appeals from the dismissal of his civil-

rights action for failure to state a claim.    Sparkman contends

that the magistrate judge was unauthorized to issue a report and

recommendation; that the district court erred by disposing his

action before the American Bar Association (ABA), an

indispensible party, made an appearance and filed an answer; that

the district court violated various constitutional rights by

dismissing his action prematurely; that the district court erred

by dismissing his action for failure to state a claim; and that

the district judge failed to review the magistrate judge’s report

and recommendations de novo.

     Sparkman seeks relief based on actions in both criminal and

civil actions.   To the extent he seeks damages in an attempt to

undermine his state-court convictions, he has no cause of action

until he can show that his convictions have been invalidated.

Heck v. Humphrey, 512 U.S. 477, 489 (1994).

     Sparkman’s contention regarding the magistrate judge’s

authorization is without a basis in law.   The magistrate judge

was authorized to issue a report and recommendations for the

district court’s consideration once the district court referred

the case to him.   28 U.S.C. § 636(b)(1)(B).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40211
                                 -3-

     Sparkman’s contention regarding the dismissal of his action

before the ABA could appeal and answer lacks a factual basis –-

the ABA already was named as a defendant and did not need to be

brought in through FED. R. CIV. P. 19, which provides for joinder

of indispensible parties.   Sparkman does not argue why any

response by the ABA was necessary for the district court to

dispose of his action, and it is not apparent from the record why

any response would be necessary.

     Sparkman argues in some detail that the district court

deprived him of his right of access to the courts and his right

to a jury trial when dismissing his action.   He argues in

conclusional fashion that the district court violated his rights

by dismissing the action without notice, without any motions,

without hearings, without evidence, and without giving him an

opportunity to amend.

     Aside from his access-to-courts and jury-trial contentions,

Sparkman does not argue his issues beyond merely stating them.

See id.   He has failed to brief the issues for appeal.    Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987).

     Sparkman relies on adverse judicial rulings for his

contention that he has been deprived of access to the courts.    He

has not shown that he was deprived of his access to the courts.

See Bounds v. Smith, 430 U.S. 817, 828 (1977).

     Sparkman has not shown that there were factual issues

requiring findings by a jury.   Dismissal of his action pursuant

to Rule 12(b)(6) therefore did not violate his Seventh Amendment
                           No. 00-40211
                                -4-

right to a jury trial.   Davis v. United States Government, 742
F.2d 171, 173 (5th Cir. 1984)(summary-judgment case).

     Sparkman contends that the district court erred by

dismissing his action for failure to state a claim and that he

should have been allowed to amend his complaint before it was

dismissed.   He argues that the district court had power to grant

relief against Texas and Federal officials; that he could have

proved his RICO claims if given the chance; that the Texas

Transportation Code is unconstitutional; and that his

incarceration based on a void capias was illegal.

     Sparkman provides no factual allegations to support his

contentions, apart from his allegation that the Clerk of Court

signed the capias and that the visiting judge who presided over

the case refused to do so because the charge, the trial, and the

appellate opinion in the case were fraudulent.   He has failed to

brief his issues for appeal.   Brinkmann, 813 F.2d at 748.

     A clerk of court may sign a capias following a decision of a

Texas appellate court.   See TEX. R. APP. P. 51.2(b)(1); see, e.g.,

Ex Parte Lopez, 988 S.W.2d 788, 789 (Tex. App. 1999).     Sparkman’s

contention therefore is unavailing.

     Sparkman’s contention that the district court erred by

failing to conduct a de novo review is without a factual basis.

The district court conducted a de novo review.

     Sparkman’s appeal is without arguable merit and therefore is

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

We imposed a monetary sanction on Sparkman in 1994, Sparkman v.

Gwyn, No. 93-4409, slip op. at 3 (5th Cir. Apr. 20, 1994)
                           No. 00-40211
                                -5-

(unpublished); it is unclear whether he has paid that sanction.

Sparkman was warned in 1995 “not to tax this court’s patience

with any other frivolous filings.”    Sparkman v. Skeen, No. 94-

41142, slip op. at 2 (5th Cir. Mar. 29, 1995)(unpublished).      We

impose a monetary sanction of $100 on Sparkman, payable to the

clerk of this court, for pursuing this frivolous appeal.     We warn

Sparkman that if he continues to file frivolous pleadings in this

court or in the district court, he will be sanctioned

additionally, including a restriction on the filing of pleadings.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.   SANCTION IMPOSED.